On the 11th day of January, 1933, the judgment was affirmed; it being stated in the opinion that no further extension order for filing bills of exception was made after that of date April 5, 1932. On January 23, 1933, appellant filed an application for writ of certiorari to perfect the record, in which application it is stated that a further extension order was made by the trial judge about the 9th day of May, 1932. No motion for rehearing was filed in connection with the application for writ of certiorari. The latter is not sworn to; neither is it accompanied by a certified copy of the claimed extension order. Under previous holdings of this court the application is manifestly insufficient. See Texas Jurisprudence, vol. 4, sec. 340, p. 487, and authorities thereunder cited. Nunn v. State, 40 Tex.Crim. Rep.,50 S.W. 713; Savage v. State, 100 Tex.Crim. Rep.,272 S.W. 193; Luman v. State (Texas Crim. App.),20 S.W.2d 1064; Metcalf v. State, 115 Tex.Crim. Rep.,27 S.W.2d 807.
The application for the writ is denied.
Application denied. *Page 559